Grace, J.
This action is a companion case to American Loan & Investment Co. v. B. P. Borass, C. A. Steberg, C. D. Olson, and Theodore T. Moen ante, 1036; 188 N. W. 302. It was presented to this court with *1042that case upon the same brief and argued at the same time. The decision of it is ruled by the decision in that case.
The judgment appealed from is affirmed. The respondent is entitled to its costs and disbursements on appeal.
Birdzell, C. J., and Robinson, Bronson, and Christianson, JJ., concur.